              Case 1-19-44368-nhl          Doc 58      Filed 05/05/20      Entered 05/05/20 14:32:39




                                        BLACKMAN & MELVILLE, P.C
Nigel E. Blackman, Esq.                                Main Office:                           Denise A. Melville-Blackman, Esq.
Admitted in NY                          11 Broadway, Suite 615, New York, NY 10004            Admitted in NY& GA
                          Tel: (718) 576-1646, 770-222-8240, Fax: (718) 228-8795, (718)865-8357
                                                     Mailing Address:
                                                1557 Buford Dr., #491930
                                                 Lawrenceville, GA 30049
                                            Email: inquiry@bmlawonline.com




           May 5, 2020



           United States Bankruptcy Court
           Hon. Nancy H. Lord
           275 Cadman Plaza East
           Brooklyn, NY 11207



                                            Re:     YVETTE HOYER
                                                    Chapter 7
                                                    Case No.: 19-44368-nhl

           Dear Judge Lord,

                  Please have this letter serve as the Debtor’s Loss Mitigation Status Report in
           the above referenced matter.

                  As of April 15th, 2020 this office received an email regarding an offer for trial
           modification payments from the Debtor. I have attempted to reach the Debtor via
           telephone and contacting other secondary individuals; however, I have been unable to
           reach the Debtor. As of 10 prior to preparing this Status Letter I have tried to reach
           out to Debtor and her

                    Sometime during the latter part of the month of March I called the debtor and
           spoke with the Debtor’s niece, Shauna Paul. At that time, I was informed by the Ms.
           Paul that she, the Debtor, and the third financial contributor (Ms. Paul’s Mother) had
           all affirmatively contracted COVID-19 and at that time they were all quarantined. The
           Debtor was taken under the care of her children. The Debtor and third person are
           elderly individuals.

                  I was further advised during that conversation that the projected income from
           the City of New York had been temporarily affected due to the pandemic and therefore,
  Case 1-19-44368-nhl       Doc 58     Filed 05/05/20     Entered 05/05/20 14:32:39



renovations were forced to stop until further notice from the City that the program
shall be open again and that it may be safe to have other individuals in the property.

       As a result of the lack of contact between this office and the Debtor we have not
been able to perform a multitude of pre-coordinated activities in this case including but
not limited to receiving acquiescence on this proposal for Loss Mitigation.

       On or about May 2, 2020 I sent out mail, in triplicate, to all three individuals
involved with the hope that we will be able to get a response, or at minimum, acquire
some information as to what is in fact happening with the Debtor. As of this morning I
have heard nothing from anyone of them.

       My knowledge of the Debtor and Ms. Paul lends me to believe that there is
something else causing their silence other than merely their will to not respond. They
both have been excessively vocal throughout the process of this case.

       Unlike some other clients I cannot reach out physically to the Debtor at the
moment due to my own physical and geographic limitations. However, I am sure that
with the progressive opening of the States that it may be possible for physical contact of
the Debtor, if found necessary within the next 30 days.

        I would plead, on behalf of the Debtor, with the creditor and the court for the
court to extend the proceeding for a thirty period with a conditional Order for the
Debtor to appear and to state her intentions. This would work if the Debtor has some
impediment that would actually prevent her from moving forward.

       Thanking you in anticipation of a favorable consideration on this matter.


Respectfully




Nigel E. Blackman, Esq.
